ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Infinite Services & Solutions, Inc.         )      ASBCA No. 60859
                                            )
Under Contract No. W52PlJ-13-G-0067         )

APPEARANCE FOR THE APPELLANT:                      Mark B. Carter, Esq.
                                                    Taylor English Duma LLP
                                                    Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT Matthew A. Freeman, JA
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: 14 December 2016




                                                   ministrative Judge
                                                 rmed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60859, Appeal of Infinite Services &
Solutions, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals